          Case 6:18-cr-10062-EFM Document 127 Filed 12/08/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                    Case No. 18-10062-01-EFM


  DESIREE CLARK,

                  Defendant.




                                    MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Desiree Clark’s Motion to Reduce

Sentence – First Step Act (Doc. 122). She seeks early release from prison due to the COVID-19

pandemic. The government opposes Defendant’s motion. For the reasons stated in more detail

below, the Court denies Defendant’s motion.

                               I.      Factual and Procedural Background

         On March 4, 2019, Defendant pleaded guilty to distribution of heroin, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C). On June 6, 2019, Defendant was sentenced to 30 months’

imprisonment and four years’ supervised release.
            Case 6:18-cr-10062-EFM Document 127 Filed 12/08/20 Page 2 of 6




        Defendant is 42 years old, and she is currently incarcerated at Waseca FCI. There have

been 440 positive cases in the facility in which Defendant is housed, and no inmates have died.1

Currently, there are two active inmate cases, five active staff cases, and one pending inmate test.

Defendant’s projected release date is June 7, 2021.

        On October 19, 2020, Defendant filed a pro se motion seeking early release from prison

due to the risk of contracting COVID-19. She states that due to her underlying health conditions

of obesity and hypertension, she is more susceptible to COVID-19 complications. The Federal

Public Defender (“FPD”) undertook representation of Defendant and filed a reply on her behalf.

Defendant also states that she is eligible for home detention and RRC placement on March 9, 2021,

but due to issues with the RRC facility in Wichita, she may have to remain in prison until her

release date in June 2021. She requests release from prison and a seven-month term of home

confinement followed by supervised release.

                                             II.      Legal Standard

         The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.2 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion

for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons’ (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed




        1
            Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus/
(last visited December 7, 2020).
        2
            See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).



                                                         -2-
             Case 6:18-cr-10062-EFM Document 127 Filed 12/08/20 Page 3 of 6




since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”3

The administrative exhaustion requirement is jurisdictional and cannot be waived.4

         Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the Court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”5 Finally, the Court must ensure that any reduction in the defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”6




       3
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
         4
           See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, 454 F. Supp.
3d 1113, 1116-17 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s subsections to
determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2 (determining that
exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction); cf. United States v. Younger, 2020
WL 3429490, at *3 (D. Kan. 2020) (reasoning that the Sixth Circuit’s approach articulated in United States v. Alam,
960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement
is a claims-processing rule).
         5
             18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
         6
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission’s
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).



                                                          -3-
            Case 6:18-cr-10062-EFM Document 127 Filed 12/08/20 Page 4 of 6




                                                   III.     Analysis

        Defendant seeks early release based on the spread of COVID-19 in prison and underlying

health conditions that increase her risk of severe complications should she contract the disease.

The government asserts that Defendant is not an appropriate candidate for early release.

A.      Exhaustion

        Defendant has satisfied the exhaustion requirement described in § 3582(c). She requested

compassionate release from the Warden which was denied on September 16, 2020.                                       The

government also admits that Defendant meets the exhaustion requirement. Thus, the Court will

proceed and determine the merits of Defendant’s motion.

B.      Extraordinary and Compelling Reasons

        Defendant next asserts that her medical conditions of obesity and hypertension,7 coupled

with the outbreak of COVID-19 in prison, constitutes an extraordinary and compelling reason

warranting a sentence reduction under § 3582(c)(1)(A). One condition, obesity, is listed by the

Centers for Disease Control and Prevention (“CDC”) as one that is at increased risk for severe

illness from COVID-19.8             Hypertension is listed as a condition that may be at increased risk.9

Although the Court is sympathetic to Defendant’s concerns and recognizes that Defendant’s risk

of contracting COVID-19 may be higher due to her underlying health conditions, the mere



        7
            Defendant asserts that she also has a lump in her right breast that the BOP is not properly treating.
        8
           CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited December 7, 2020). The government concedes that per
Department of Justice (“DOJ”) policy and CDC guidance, Defendant’s medical condition of obesity in the context of
the COVID-19 pandemic constitutes an extraordinary and compelling reason. The government contends, however,
that when balanced with the § 3553(a) factors, Defendant fails to demonstrate a situation so severe that release is
warranted.
        9
            Id.



                                                           -4-
            Case 6:18-cr-10062-EFM Document 127 Filed 12/08/20 Page 5 of 6




possibility that she may contract COVID-19 and then have severe complications is not an

extraordinary and compelling reason. The Court will nevertheless move on to consider the

§ 3553(a) factors.

C.     Section 3553(a) Factors

       The Court’s conclusion that Defendant does not present an extraordinary and compelling

reason is bolstered by the consideration of § 3553 factors. Some of these factors include the nature

and circumstances of the offense; the need for the sentence imposed to reflect the seriousness of

the offense, afford adequate deterrence, and protect the public from future crimes by the defendant;

and the need to avoid unwarranted sentence disparities.10

       Defendant pleaded guilty to the serious offense of distribution of heroin. The factual basis

for her plea involved Defendant selling heroin to an undercover police officer on two separate

occasions. The sentencing guideline range was 24 to 30 months based on Defendant’s offense

level and criminal history score, and the Court sentenced Defendant to 30 months.

       At this point, Defendant has served 18 months or approximately 70 percent of her sentence

with good time credit. The Court remains convinced, however, that 30 months is the appropriate

sentence. Reducing Defendant’s sentence to time served would not reflect the seriousness of

Defendant’s criminal conduct nor provide adequate deterrence or appropriate punishment.

Furthermore, as noted above, although Defendant has some underlying medical conditions

increasing her chance of COVID-19 complications, there are very few active, positive cases in her

facility. Thus, the Court finds that the 30-month sentence originally imposed remains sufficient,

but not greater than necessary, to meet the sentencing factors in § 3553(a) and punish the offense


       10
            18 U.S.C. § 3553(a).



                                                -5-
         Case 6:18-cr-10062-EFM Document 127 Filed 12/08/20 Page 6 of 6




involved. Accordingly, the Court finds that Defendant does not demonstrate extraordinary and

compelling reasons to warrant her early release from prison.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence – First

Step Act (Doc. 122) is DENIED.

       IT IS SO ORDERED.

       Dated this 8th day of December, 2020.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                               -6-
